TABLE OF CONTENTS

Exhibit 10.1

ASSET PURCHASE AGREEMENT

by and between

Market Leader, Inc.,

LendingTree, LLC

and

Realestate.com, Inc.

Dated September 15, 2011

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         

Page

ARTICLE 1 SALE OF ASSETS; ASSUMPTION OF LIABILITIES; PURCHASE PRICE

   1             1.1    Assets To Be Sold    1             1.2   

Excluded Assets

   1             1.3    Assumed Liabilities    2             1.4    Retained
Liabilities    2             1.5    Consideration    2             1.6   
Allocation    2             1.7    Transfer Taxes    3 ARTICLE 2 CLOSING    3
            2.1   

Closing

   3             2.2    Closing Deliveries    3

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER

   4             3.1    Organization and Good Standing    4             3.2   
Enforceability; Authority; No Conflict.    4             3.3    Brokers or
Finders    5             3.4    Title to Assets; Encumbrances    5
            3.5    Condition of Assets    5             3.6    Contracts; No
Defaults.    5             3.7    Compliance with Applicable Laws; Permits.    6
            3.8    Legal Proceedings; Orders    7             3.9    Taxes.    7
            3.10    Intellectual Property Assets.    8

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

            3.11   

Real Property.

   8             3.12   

Assets.

   8             3.13   

Full Disclosure.

   8

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER

   9             4.1    Organization and Good Standing    9             4.2   
Authority; No Conflict.    9             4.3    Certain Proceedings    9
            4.4    Financial Ability    9             4.5    Solvency    10
            4.6    Independent Analysis.    10             4.7    Brokers or
Finders    10 ARTICLE 5 COVENANTS OF SELLER PRIOR TO CLOSING    10
            5.1    Access and Investigation    10             5.2    Operation
of the Assets    11             5.3    Notification    11             5.4   
Efforts to Close    11 ARTICLE 6 COVENANTS OF BUYER PRIOR TO CLOSING    11
            6.1    Efforts to Close    11 ARTICLE 7 CONDITIONS PRECEDENT TO
BUYER’S OBLIGATION TO CLOSE    11             7.1    Accuracy of Representations
   11             7.2    Seller’s Performance    11             7.3    Consents
   12             7.4    No Injunction    12             7.5    No Material
Adverse Effect    12 ARTICLE 8 CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO
CLOSE    12

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

            8.1    Accuracy of Representations    12             8.2    Buyer’s
Performance    12             8.3    No Injunction    12

ARTICLE 9 TERMINATION

   12             9.1    Termination Events    12             9.2    Effect of
Termination    13 ARTICLE 10 ADDITIONAL COVENANTS    13             10.1   
Confidentiality    13             10.2    Consents.    13             10.3   
Bulk Sales Compliance    14             10.4    Grant Back.    14
            10.5    Transition Services.    14             10.6    Seller
Pipeline.    15             10.7    Further Assurances    15

ARTICLE 11 INDEMNIFICATION; REMEDIES

   15             11.1    Survival.    15             11.2    Indemnification
and Reimbursement by Seller.    16             11.3    Indemnification and
Reimbursement by Buyer    16             11.4    Third Party Claims.    17
            11.5    Other Claims    18             11.6    No Bar; Losses;
Effect on Indemnity.    18             11.7    Mitigation    19             11.8
   Subrogation    19             11.9    No Offset    19

ARTICLE 12 General Provisions

   19

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

            12.1

  

Entire Agreement and Modification

     19   

            12.2

   Notices      19   

            12.3

   Modifications; Waiver; Remedies Cumulative      20   

            12.4

   Expenses      21   

            12.5

   Public Announcements      21   

            12.6

   Assignments, Successors and No Third Party Rights      21   

            12.7

   Severability      21   

            12.8

   Governing Law      22   

            12.9

   Jurisdiction; Venue      22   

            12.10

   Attorneys’ Fees      22   

            12.11

   Time of Essence      22   

            12.12

   Execution of Agreement      22   

ARTICLE 13 DEFINITIONS AND USAGE

     22   

            13.1

   Definitions      22   

            13.2

   Index of Defined Terms      27   

            13.3

   Construction.      28   

Exhibits

     

A          -

   Form of Bill of Sale   

B          -

   Form of Assignment and Assumption Agreement   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is dated September 15, 2011, by
and between Market Leader, Inc., a Washington corporation (“Buyer”) on the one
hand, and LendingTree, LLC, a Delaware corporation (“LT”) and Realestate.com,
Inc., a Delaware corporation (“RE.com”, and together with LT, “Seller”), on the
other hand. The parties hereto are referred to herein as the “Parties”, and each
a “Party”.

Recitals

A. Seller is engaged, among other things, in the business of providing
information, tools and services to consumers seeking real estate services and
then matching such consumers with real estate professionals (the “Business”).
For the avoidance of doubt, the Business does not include any operations of
Tree.com’s LendingTree Loans or Exchanges segments, nor does it include any
cross marketing of products by any divisions of LT (other than the
Realestate.com division) to Realestate.com customers.

B. Seller desires to sell, and Buyer desires to purchase, certain of Seller’s
assets for the consideration and on the terms set forth in this Agreement.

Agreement

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the Parties agree as follows (Section 13.1
contains definitions of certain terms used in this Agreement that are not
otherwise defined in this Agreement):

ARTICLE 1

SALE OF ASSETS; ASSUMPTION OF LIABILITIES; PURCHASE PRICE

1.1 Assets To Be Sold. Upon the terms and subject to the conditions set forth in
this Agreement (including, without limitation, Section 1.2), at and effective as
of the Closing, Seller shall sell, convey, assign, transfer to Buyer, and Buyer
shall purchase and acquire from Seller, free and clear of any Encumbrances, the
following assets (the “Assets”):

(a) the tangible personal property set forth on Schedule 1.1(a) (the “Tangible
Personal Property”);

(b) the intangible rights and property of Seller set forth on Schedule 1.1(b);
and

(c) the Contracts set forth on Schedule 1.1(c) (the “Assigned Contracts”).

1.2 Excluded Assets. Notwithstanding anything to the contrary herein, other than
the Assets, all assets of Seller shall remain the property of Seller after the
Closing, including, without limitation, the assets of Seller set forth on
Schedule 1.2 (the “Excluded Assets”).

 

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.3 Assumed Liabilities. On the Closing Date, Buyer shall assume only the
Liabilities of Seller under the Assets and the Assigned Contracts that arise
following the Closing (collectively, the “Assumed Liabilities”); provided,
however, that the Assumed Liabilities shall not include any Liability of Seller
that arise following the Closing under the Assigned Contracts as a result of any
breach thereof by Seller.

1.4 Retained Liabilities. All liabilities of Seller other than the Assumed
Liabilities shall be retained by Seller (the “Retained Liabilities”).

1.5 Consideration. As consideration for the Assets, Buyer will: (a) assume the
Assumed Liabilities and (b) pay to Seller cash in the aggregate amount of Eight
Million Two Hundred Fifty Thousand Dollars ($8,250,000) (the “Purchase Price”).

1.6 Allocation.

(a) The consideration for the Assets, as determined for United States federal
income tax purposes pursuant to Treasury Regulations § 1.1060-1(c) (the “Tax
Purchase Price”), shall be allocated for such purposes, as provided in Treasury
Regulations § 1.1060-1(c) and the other provisions of the Treasury Regulations
referred to therein, in the manner specified on Schedule 1.6, a draft of which
schedule will be delivered by Buyer in writing to Seller within ninety (90) days
of Closing. If Seller notifies Buyer in writing that it does not accept such
draft schedule within thirty (30) days of deemed receipt thereof, which notice
must explain the basis for each of Seller’s disagreements with such draft
schedule, the parties agree to negotiate in good faith to reach a mutually
acceptable Schedule 1.6 in accordance with Code Section 1060 and the Treasury
Regulations thereunder. Failure of Seller to so notify Buyer within such period
will be deemed acceptance of such schedule. In the event that the parties are
unable to reach an agreement on such allocation within thirty (30) days of
Seller’s notice of dispute, the dispute will be submitted to Deloitte & Touche
LLP (the “Accountants”), who will determine an appropriate allocation of the
disputed items, and whose determination shall be binding and conclusive on the
parties. In making its determination, the Accountant will not undertake any
review of matters not specifically identified by Seller as being in dispute, and
the Accountant’s determination as to each item in dispute will not be outside
the range comprised of Buyer’s calculation of such item and Seller’s calculation
of such item. The fees and expenses of the Accountant for such determination
will be paid by Buyer, on the one hand, and Seller, on the other hand, in such
amount(s) as shall be determined by the Accountant based on the proportion that
the aggregate amount of disputed items submitted to the Accountant that is
unsuccessfully disputed by Buyer, on the one hand, or Seller, on the other hand,
as determined by the Accountant, bears to the total amount of such disputed
items so referred to the Accountant for resolution.

(b) Buyer and Seller shall execute and file all federal income Tax Returns in a
manner consistent with Schedule 1.6 as ultimately established under this
Section 1.6, and shall not take any position in any other Tax Return, before any
Governmental Authority, or in any Tax proceeding that is inconsistent with any
such allocation, except pursuant to a final “determination” (as defined in
Section 1313(a) of the Code or corresponding provision of state, local or
foreign Applicable Law). Buyer and Seller shall timely file any required IRS
Forms 8594 and any other United States federal income Tax Return prepared in a
manner consistent with Schedule 1.6 and shall file any other Tax Return with any
state, local or foreign Governmental Authority in a manner that is not
inconsistent therewith.

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.7 Transfer Taxes. Buyer and Seller shall cooperate in preparing, executing and
filing sales, use, real estate, transfer and similar Tax Returns relating to the
purchase and sale of the Assets, and also shall cooperate to minimize or avoid
any transfer of such Taxes that might be imposed to the extent permitted by
Applicable Law (such as, for example and not by way of limitation, Buyer
providing Seller with a copy of Buyer’s resale certificate, or such other
instruments as will relieve Buyer or Seller from liability for any transfer
Tax). Buyer shall pay all such transfer Taxes incurred in connection with the
purchase and sale of the Assets. Within thirty (30) days of Closing, Seller and
Buyer shall execute and deliver an agreement between them regarding allocation
of Tax Purchase Price with respect to Assets subject to such Taxes, such
allocation not to be inconsistent with the Tax Purchase Price allocation
reflected on Schedule 1.6 hereto.

ARTICLE 2

CLOSING

2.1 Closing. The closing of the purchase and sale provided for in this Agreement
(the “Closing”) shall be consummated on the first (1st) Business Day after the
conditions set forth in Article 7 and Article 8 have been satisfied or waived
(other than conditions that by their terms are to be satisfied at the Closing),
at the offices of Sheppard, Mullin, Richter & Hampton LLP, 333 S. Hope Street,
43rd Street, Los Angeles, CA 90071, or at such other date, time and place as may
be agreed upon by Buyer and Seller. Legal title, equitable title, and risk of
loss with respect to the Assets will pass to Buyer at the Closing, which
transfer will be deemed effective for tax, accounting and other computational
purposes as of 11:59 p.m. Eastern time on the Closing Date.

2.2 Closing Deliveries. In addition to any other documents to be delivered under
other provisions of this Agreement, at the Closing:

(a) Seller shall deliver to Buyer:

(i) a bill of sale in the form of Exhibit A (the “Bill of Sale”) transferring
title of all of the Assets that are Tangible Personal Property to Buyer, duly
executed by Seller;

(ii) an assignment of all of the Assets that are intangible property,
substantially in the form of Exhibit B, which assignment shall also contain
Buyer’s undertaking and assumption of the Assumed Liabilities (the “Assignment
and Assumption Agreement”), duly executed by Seller;

(iii) such other deeds, bills of sale, assignments, certificates of title,
documents and other instruments of transfer and conveyance as may reasonably be
requested by Buyer for the purpose of facilitating the consummation of the
Contemplated Transactions, each in form and substance reasonably satisfactory to
Buyer and its legal counsel and duly executed by Seller;

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Buyer shall deliver to Seller:

(i) the Purchase Price in immediately available funds by wire transfer to an
account specified by Seller in a writing delivered to Buyer prior to the Closing
Date; and

(ii) the Assignment and Assumption Agreement, duly executed by Buyer.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Schedules, Seller represents and warrants to Buyer
that the statements contained in this Article 3 are correct and complete as of
the date hereof and will be correct and complete as of the Closing Date (as
though made then and except as expressly provided in a representation or
warranty, as though the Closing Date were substituted for the date hereof
throughout this Article 3).

3.1 Organization and Good Standing. Schedule 3.1 contains a complete and
accurate list of Seller’s jurisdiction of incorporation and any jurisdictions in
which it is qualified to do business as a foreign corporation. Seller is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, with full corporate power and
authority to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use, and to perform all of
its obligations under the Assigned Contracts. Seller is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification, except as would not have a Material Adverse Effect.

3.2 Enforceability; Authority; No Conflict.

(a) Upon the execution and delivery by Seller of the Transaction Documents, each
Transaction Document will constitute a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with the terms of such
Transaction Document subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
creditors’ rights and to general equity principles. Seller has the power and
authority to execute and deliver the Transaction Documents and to perform its
obligations under the Transaction Documents, and such action has been duly
authorized by all necessary action by Seller’s board of directors.

(b) Except as set forth in Schedule 3.2(b), neither the execution and delivery
of the Transaction Documents nor the consummation or performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time):

(i) breach (A) any provision of any of the Governing Documents of Seller or
(B) any resolution adopted by the board of directors or the equity holders of
Seller;

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) contravene, conflict with or result in a violation or breach of any of the
terms or requirements of any Permit that is needed in connection with the
operation of the Assets;

(iii) breach any provision of any Assigned Contract; or

(iv) result in the imposition or creation of any Encumbrance upon or with
respect to any of the Assets.

3.3 Brokers or Finders. Except as set forth on Schedule 3.3, neither Seller nor
any of its Representatives have incurred any obligation or liability, contingent
or otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payments in connection with the sale of the Assets, and any obligation
or liability on Schedule 3.3 shall be the sole responsibility of Seller and/or
its Representatives.

3.4 Title to Assets; Encumbrances. Seller owns, and will transfer, upon
consummation of the Contemplated Transactions, good and transferable title to
all of the Assets free and clear of any Encumbrances.

3.5 Condition of Assets. Each item of Tangible Personal Property is (except for
ordinary wear and tear) in good repair and in good operating condition. All
Tangible Personal Property is in the possession of Seller.

3.6 Contracts; No Defaults.

(a) Schedule 3.6(a) contains an accurate and complete list, and Seller has
delivered to Buyer accurate and complete copies, of the following Contracts to
which Seller is a party and which relate to the Business:

(i) each Contract that involves performance of services or delivery of goods or
materials by Seller of an amount or value in excess of twenty-five thousand
dollars ($25,000);

(ii) each Contract that involves performance of services or delivery of goods or
materials to Seller of an amount or value in excess of twenty-five thousand
dollars ($25,000);

(iii) each Contract that was not entered into in the ordinary course of business
and that involves annual expenditures or annual receipts of Seller in excess of
twenty-five thousand dollars ($25,000);

(iv) each Contract whereby real property or personal property is leased;

(v) each Contract with any labor union or other employee representative of a
group of employees relating to wages, hours and other conditions of employment;

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi) each Contract for the employment of any officer, individual employee or
other person on a full time or consulting basis, any severance agreement or any
agreement requiring any payment in connection with the Contemplated
Transactions;

(vii) each Contract relating to Indebtedness or otherwise placing an Encumbrance
on any of the Assets;

(viii) each Contract that restricts the markets in which the Business can
operate or the products or services that the Business can offer;

(ix) each settlement, conciliation or similar Contract with any Governmental
Authority;

(x) each joint venture, alliance or similar Contract;

(xi) each Contract for capital expenditures in excess of twenty-five thousand
dollars ($25,000); or

(xii) each written warranty, guaranty and/or other similar undertaking with
respect to contractual performance extended by Seller and relating to the
Business, other than in the ordinary course of business.

(b) Except as set forth in Schedule 3.6(b), each Contract identified on Schedule
3.6(a) and which is being assigned to or assumed by Buyer is assignable by
Seller to Buyer without the consent of any other Person.

(c) With respect to each Contract listed on Schedule 3.6(a): (i) the Contract is
valid, binding and enforceable in accordance with its terms against each other
party thereto and is in full force and effect and (ii) Seller is not, and, to
the Knowledge of Seller, the counterparty to such Contract is not, in breach or
default under the Contract. Except as set forth on Schedule 3.6(a), there are no
side letters or other understandings between the Seller and the other parties to
such Contracts that would vary or modify the terms thereof as provided to Buyer.
Other than in the ordinary course of business, the Seller has not received
notice from any vendor, supplier or customers of their intent to cancel or
terminate their relationship with Seller as it relates to the Business.

3.7 Compliance with Applicable Laws; Permits.

(a) Except as set forth in Schedule 3.7(a), (i) Seller is, and at all times
since December 31, 2009 has been, in compliance in all material respects with
Applicable Law, and (ii) Seller has not received, at any time since December 31,
2009, any notice or other communication (whether oral or written) with respect
to the Business or the Assets from any Governmental Authority or any other
Person regarding any violation of, or failure to comply with, any Applicable
Law.

(b) Schedule 3.7(b) contains a complete and accurate list of each Permit held by
Seller that is necessary for the operation of the Assets. Each Permit listed in
Schedule 3.7(b) is valid and in full force and effect. The Permits listed in
Schedule 3.7(b) collectively constitute all of the Permits necessary to permit
Seller to lawfully conduct and operate the Assets in the manner in which it
currently is conducted.

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.8 Legal Proceedings; Orders. There is no pending or, to Knowledge of Seller,
threatened Action (a) that negatively affects the Assets; or (b) that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, any of the Contemplated Transactions. There is no
Order to which the Assets are subject.

3.9 Taxes.

(a) To the extent related to the Assets:

(i) Seller has duly, timely and properly filed when due, all material Tax
Returns required to be filed by it and such Tax Returns were true, correct and
complete in all material respects.

(ii) Seller has duly paid all Taxes shown as due on such Tax Returns on or prior
to the date hereof, except for Taxes that are being contested in good faith, all
of which shall remain the sole obligation of Seller.

(iii) Seller does not file and is not required to file any Tax Returns in any
jurisdiction other than those set forth in Schedule 3.9(a), and to the Knowledge
of Seller no jurisdiction in which Seller does not file Tax Returns is now
asserting that Seller may be liable to file Tax Returns in that jurisdiction.

(b) To the extent related to the Assets and except as set forth in
Schedule 3.9(c):

(i) there currently are no pending or, to the Knowledge of Seller, threatened
Actions (including, without limitation, audit proceedings) by any applicable
Governmental Authority for the assessment, collection, adjustment or deficiency
of Taxes against Seller; and

(ii) since December 31, 2009, Seller has not received any notice of deficiency
or assessment from any Governmental Authority with respect to liabilities for
Taxes.

(c) The Tax Returns of Seller relating to the Assets have been examined by the
applicable Governmental Authority for the respective periods set forth in
Schedule 3.13(c), and all deficiencies asserted as a result of such examinations
(or as a result of any examination of the returns for earlier fiscal years) have
been paid or finally settled.

(d) There are no Encumbrances for Taxes upon any of the Assets except for
statutory liens for current Taxes not yet due.

(e) Seller is a not “foreign person” as that term is used in the Treasury
Regulation § 1.1445-2.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.10 Intellectual Property Assets. Set forth on Schedule 3.10(a) is a true,
correct and complete list of all material Intellectual Property of Seller
necessary to the Business as presently conducted (the “Intellectual Property
Assets”). With respect to patents, registered copyrights, registered marks and
applications for any of the foregoing that are included in the Assets, Schedule
3.10(a) sets forth all jurisdictions in which such patents, registrations or
applications are issued or pending, the date of issuance, date of filing,
jurisdiction, application number, registration number and the Person that owns
such Intellectual Property. Seller owns or has the right to use the Intellectual
Property Assets in connection with the operation and conduct of the Business as
presently conducted. Other than the Intellectual Property Assets, Seller does
not own any other Intellectual Property that is used in the Business or use any
other Intellectual Property in connection with the Business, other than validly
licensed, off-the-shelf software, the trademarks of its suppliers and immaterial
Intellectual Property. No software distributed as free software, open source
software or under similar licensing or distribution models is included in the
Intellectual Property Assets.

(b) No claim (including, without limitation, cease and desist letters and offers
to license) has been brought or made against Seller (i) alleging that Seller
infringes or misappropriates the Intellectual Property of another Person;
(ii) challenging the ownership, right to use, enforceability or validity of any
Intellectual Property Asset; or (iii) opposing or attempting to cancel Seller’s
rights in the Intellectual Property Assets (including, without limitation, any
reexamination, opposition, cancellation, interference, reissue or other
proceeding with respect to any Intellectual Property Asset involving or
initiated by any Person other than Seller in the United States Patent and
Trademark Office, the United States Copyright Office, or any foreign counterpart
to the foregoing). No Action is pending, or to the Knowledge of Seller,
threatened, with respect or relating to any Intellectual Property Assets or that
includes any allegation that Seller infringes or misappropriates any
Intellectual Property of any Person. Without limiting the generality of the
foregoing, no Intellectual Property Asset is subject to any outstanding order,
judgment, decree or stipulation restricting the use or other exploitation
thereof by Seller. Except as set forth in Schedule 3.10(b), to the Knowledge of
Seller, no Person is infringing, misappropriating or otherwise violating any
Intellectual Property Assets, and no Seller is infringing, misappropriating or
otherwise violating any Intellectual Property of any Person.

3.11 Real Property. True and correct copies of all applicable leases for any
real property leased by Seller in connection with the Business have been
provided to Buyer prior to the date hereof. Seller is in full compliance with
such leases, and, to the Knowledge of Seller, such leased real property is free
from material defects or hazards that could materially interfere with the
Business.

3.12 Assets. The Assets, together with the Excluded Assets set forth on Schedule
1.2, consist of all of the assets that are reasonably necessary to conduct the
Business in the manner currently conducted by Seller.

3.13 Full Disclosure. The representations and warranties made by Seller in this
Agreement, the schedules and exhibits hereto, taken together, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained herein and therein, in light of the
circumstances in which they were made, not misleading.

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that the statements contained in this
Article 4 are correct and complete as of the date hereof and will be correct and
complete as of the Closing Date (as though made then and except as expressly
provided in a representation or warranty, as though the Closing Date were
substituted for the date hereof throughout this Article 4).

4.1 Organization and Good Standing. Buyer is a corporation duly formed, validly
existing and in good standing under the laws of the State of Washington, with
full corporate power and authority to conduct its business as it is now
conducted.

4.2 Authority; No Conflict.

(a) Upon the execution and delivery by Buyer of the Transaction Documents, each
of the Transaction Documents (assuming the due execution and delivery of the
Transaction Documents by Seller) will constitute the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its respective
terms. Buyer has the power and authority to execute and deliver this Agreement
and the Transaction Documents and to perform its obligations under the
Transaction Documents, and such action has been duly authorized by all necessary
corporate action.

(b) Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to: (i) any provision of Buyer’s
Governing Documents; (ii) any resolution adopted by the board of directors or
the equity holders of Buyer; (iii) any Applicable Law or Order to which Buyer
may be subject; or (iv) any Contract to which Buyer is a party or by which Buyer
may be bound. Buyer is not and will not be required to obtain any consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.

(c) The execution and delivery by Buyer of this Agreement, and the performance
of its obligations hereunder does not require a registration, filing,
application, notice, consent, approval, order, qualification, authorization,
designation, declaration or waiver with, to or from any Governmental Authority.

4.3 Certain Proceedings. There is no pending Action that has been commenced
against Buyer and that challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions. To Buyer’s knowledge, no such Action has been threatened.

4.4 Financial Ability. Buyer has, and will have on the Closing Date, and
thereafter as needed, sufficient cash on hand from Buyer’s immediately available
internal organization funds

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or available under a currently established committed credit facility or
unutilized lines of credit with financial institutions, to consummate the
transactions contemplated by this Agreement and perform its obligations
hereunder.

4.5 Solvency. As of the Closing, after giving effect to all Indebtedness being
incurred on such date in connection herewith, Buyer will not (i) be insolvent
(either because its financial condition is such that the sum of its debts is
greater than the fair value of its assets or because the present fair salable
value of its assets will be less than the amount required to pay its probable
liability on its debts as they become absolute and matured), (ii) have
unreasonably small capital with which to engage in its business or (iii)  have
incurred or plan to incur debts beyond its ability to pay as they become
absolute and matured.

4.6 Independent Analysis.

(a) Buyer acknowledges that it has conducted an independent investigation of the
financial condition, results of operations, assets, liabilities, properties and
projected operations of Seller and the Business and, in making its determination
to proceed with the transactions contemplated by this Agreement. Such
representations and warranties by Seller constitute the sole and exclusive
representations and warranties of Seller to Buyer in connection with the
transactions contemplated hereby, and Buyer acknowledges and agrees that Seller
is not making any representation or warranty whatsoever, express or implied,
beyond those expressly given in this Agreement.

(b) Without limiting the foregoing, Buyer acknowledges that neither Seller nor
anyone acting on behalf of Seller, has made any representation or warranty,
express or implied, as to the accuracy or completeness of any memoranda, charts,
summaries, presentations or schedules heretofore made available by Seller to
Buyer or any other information which is not included in this Agreement. Buyer
further acknowledges and agrees that any cost estimates, forecasts, projections
or other predictions or forward-looking information that may have been provided
to Buyer were prepared for internal planning purposes only and are not
representations or warranties of Seller, and no assurances can be given that any
estimated, forecasted, projected or predicted results will be achieved.

4.7 Brokers or Finders. Neither Buyer nor any of its Representatives has
incurred any Liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with the
Contemplated Transactions which would require any payment by Seller.

ARTICLE 5

COVENANTS OF SELLER PRIOR TO CLOSING

5.1 Access and Investigation. Between the date of this Agreement and the Closing
Date, and upon at least one (1) Business Day’s advance notice from Buyer, Seller
shall (i) provide Buyer and its Representatives (collectively, “Buyer Group”)
with access, during regular business hours, to books and records and personnel,
properties, Contracts and Permits related to the Business, with such rights of
access to be exercised in a manner that does not

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

unreasonably interfere with the operations of Seller; (ii) furnish Buyer Group
with copies of all such books and records and Contracts and Permits related to
the Business as Buyer may reasonably request; (iii) furnish Buyer Group with
such additional financial, operating and other relevant data and information
related to the Business as Buyer may reasonably request; and (iv) otherwise
cooperate and assist, to the extent reasonably requested by Buyer, with Buyer’s
investigation of the Business.

5.2 Operation of the Assets. Between the date of this Agreement and the Closing,
Seller shall use its commercially reasonable efforts to preserve intact the
Assets except for transactions involving the Assets in the ordinary course of
business.

5.3 Notification. Between the date of this Agreement and the Closing, Seller
shall notify Buyer in writing if it becomes aware of (a) any fact or condition
that causes or constitutes a breach of any of Seller’s representations and
warranties made as of the date of this Agreement, and (b) any development
materially and adversely affecting the ability of the Parties to consummate the
Contemplated Transactions. Should any such fact or condition require any change
to the Schedules, Seller shall promptly deliver to Buyer a supplement to the
Schedules specifying such change, which supplement shall be deemed to cure any
breach that occurred following the date hereof so long as such change was not
due to a breach of a covenant by Seller.

5.4 Efforts to Close. Seller shall use commercially reasonable efforts to cause
the conditions in Article  7 to be satisfied, including obtaining any required
consents to consummate the Contemplated Transactions.

ARTICLE 6

COVENANTS OF BUYER PRIOR TO CLOSING

6.1 Efforts to Close. Buyer shall use its commercially reasonable efforts to
cause the conditions in Article 8 to be satisfied, including obtaining any
required consents to consummate the Contemplated Transactions.

ARTICLE 7

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

Buyer’s obligation to purchase the Assets and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):

7.1 Accuracy of Representations . All of Seller’s representations and warranties
in this Agreement shall have been accurate as of the date of this Agreement, and
shall be accurate as of the time of the Closing as if then made.

7.2 Seller’s Performance. Seller shall have delivered to Buyer all closing
deliveries required to be delivered pursuant to Section 2.2(a), and duly
performed and complied in all material respects with all of the other covenants
and obligations that Seller is required to perform or to comply with pursuant to
this Agreement at or prior to the Closing.

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.3 Consents. Each consent identified in Schedule 7.3(a) (the “Material
Consents”) shall have been obtained in a form reasonably acceptable to Buyer and
shall be in full force and effect.

7.4 No Injunction. There shall not be in effect any Applicable Law or Order that
prohibits the consummation of the Contemplated Transactions.

7.5 No Material Adverse Effect. Since the date hereof, no Material Adverse
Effect shall have occurred.

ARTICLE 8

CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

Seller’s obligation to sell the Assets and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller in whole or in part):

8.1 Accuracy of Representations. All of Buyer’s representations and warranties
in this Agreement shall have been accurate in all material respects as of the
date of this Agreement, and shall be accurate in all material respects as of the
time of the Closing as if then made, without giving effect to any supplement to
the Schedules.

8.2 Buyer’s Performance. Buyer shall have delivered to Seller all closing
deliveries required to be delivered pursuant to Section 2.2(b), and duly
performed and complied in all material respects with all other covenants and
obligations that Buyer is required to perform or to comply with pursuant to this
Agreement at or prior to the Closing.

8.3 No Injunction. There shall not be in effect any Applicable Law or Order that
prohibits the consummation of the Contemplated Transactions.

ARTICLE 9

TERMINATION

9.1 Termination Events. By notice given prior to or at the Closing, subject to
Section 9.2, this Agreement may be terminated as follows:

(a) by Buyer if a material breach of any provision of this Agreement has been
committed by Seller and such breach has not been cured within twenty
(20) Business Days of written notice from Buyer of such breach;

(b) by Seller if a material breach of any provision of this Agreement has been
committed by Buyer and such breach has not been cured within twenty
(20) Business Days of written notice from Seller of such breach;

(c) by Buyer or Seller if the Closing has not occurred on or before
September 21, 2011, unless the Party wishing to terminate is then in material
breach of this Agreement;

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) by Buyer or Seller if any court or Governmental Authority issues an Order or
permanently restrains, enjoins or otherwise prohibits the Contemplated
Transactions, and such Order or other action shall have become final and not
subject to any further appeal; or

(e) by mutual written consent of Buyer and Seller.

9.2 Effect of Termination. Any termination pursuant to Section 9.1 (other than a
termination pursuant to Section 9.1(e) shall be effected by written notice from
the Party so terminating to the other Party, which notice shall specify the
Section hereof pursuant to which this Agreement is being terminated. Each
Party’s right of termination under Section 9.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of such
right of termination will not be an election of remedies. In the event of
termination of this Agreement as provided in Section 9.1, this Agreement shall
forthwith become void except for this Section 9.2 and Article 12 and Article 13
and there shall be no Liability on the part of any Party, except that nothing
herein shall relieve either Party from Liability for any breach of this
Agreement occurring prior to such termination.

ARTICLE 10

ADDITIONAL COVENANTS

10.1 Confidentiality. Each Party and each of its Affiliates shall hold all of
the Confidential Information of the other Party in the strictest confidence,
refrain from using any of such Confidential Information, and deliver promptly to
the disclosing party or destroy, at the request and option of disclosing party,
all tangible embodiments (and all copies) of such Confidential Information which
are in the possession of the receiving party or any of its Affiliates; provided,
however, that the receiving party, its Affiliates and Representatives may retain
archival copies for tax, accounting, legal, regulatory, compliance or similar
purposes. If the receiving party or any of its Affiliates is ever requested or
required by a Governmental Authority (by oral question or request for
information or documents in any Action) to disclose any Confidential Information
of the disclosing party, then the receiving party shall, to the extent
reasonably practicable, notify the disclosing party promptly of the request or
requirement so that the disclosing party may seek an appropriate protective
order or waive compliance with this Section 10.1. If, in the absence of a
protective order or the receipt of a waiver hereunder, such Person is compelled
to disclose any Confidential Information of the disclosing party to any
Governmental Authority, then such Person may disclose such Confidential
Information (and only such portion of the Confidential Information as is
required to be disclosed) to the Governmental Authority; provided, however, that
such Person will use its commercially reasonable efforts to obtain, at the
request and expense of the disclosing party, an order or other assurance (as
disclosing party may designate) that confidential treatment will be given to
such portion of the Confidential Information required to be disclosed.

10.2 Consents.

(a) If there are any consents required in connection with the Contemplated
Transactions that have not been obtained (or otherwise are not in full force and
effect) at the Closing, then, in the case of each Contract as to which such
consents were not obtained (or

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

otherwise are not in full force and effect) (the “Restricted Contracts”), Buyer
and Seller shall reasonably cooperate in good faith to either have Seller
(i) continue its efforts to obtain the consents; or (ii) retain that Restricted
Contract and all Liabilities arising therefrom or relating thereto.

(b) If the Parties agree to have Seller continue its efforts to obtain any
consents and the Closing occurs, then notwithstanding anything to the contrary
herein, no Transaction Document shall constitute a sale, assignment, assumption,
transfer, conveyance or delivery or an attempted sale, assignment, assumption,
transfer, conveyance or delivery of the Restricted Contracts, and following the
Closing, Seller shall use its commercially reasonable efforts, and cooperate
with Buyer, to obtain the consent relating to each Restricted Contract as
quickly as practicable. Pending receipt of such consents relating to any
Restricted Contract, the Parties shall cooperate with each other in any
reasonable and lawful arrangements designed to provide to Buyer the benefits of
use of the Restricted Contract for its term (or any right or benefit arising
thereunder, including the enforcement for the benefit of Buyer of any and all
rights of Seller against a Third Party thereunder). Once a consent for the sale,
assignment, assumption, transfer, conveyance and delivery of a Restricted
Contract is obtained, Seller shall promptly assign, transfer, convey and deliver
such Restricted Contract to Buyer, and Buyer shall assume the obligations under
such Restricted Contract assigned to Buyer from and after the date of assignment
to Buyer pursuant to a special-purpose assignment and assumption agreement
substantially similar to the Assignment and Assumption Agreement (which
special-purpose agreement the Parties shall prepare, execute and deliver in good
faith at the time of such transfer, all at no additional cost to Buyer).

10.3 Bulk Sales Compliance. The Parties hereby agree to waive compliance with
the provisions of any Applicable Law regarding bulk sales.

10.4 Grant Back. Buyer hereby grants to Seller and its Affiliates a perpetual
worldwide, irrevocable, non-exclusive, transferable, fully-paid, royalty-free
license to use, make, have made, distribute, offer to sell and sell products and
services under the patents set forth on Schedule 3.10.

10.5 Transition Services. Within ten (10) days following the Closing, Buyer
shall provide Seller with access to and adequate and detailed information of a
system of internet servers of sufficient capacity and appropriate
specifications, minimally equal to those as set out by Seller in a schedule of
specifications delivered by Seller to Buyer within five (5) Business Days after
the Closing, to which Seller can upload and install any and all Software,
content management systems and databases reasonably necessary to effect the
transfer of the Assets to Buyer. Within thirty (30) days following the Closing
(the “Transition Period”), Seller shall upload to and install on Buyer’s web
server system such Software, content management systems and databases reasonably
necessary to make the Business fully operational in the same manner as it was
immediately prior to Closing. During the Transition Period, Seller shall, on
behalf and for the account and risk of Buyer, run the Business on its own
systems and using at least the same level of care as it has been using to run
the Business prior to Closing. Notwithstanding anything to the contrary
contained herein, Buyer shall bear all costs or expenses of operating the
Business from and after the Closing, including, without limitation, any cost
arising from, relating to, or in connection with the contracts set forth on
Schedule 10.5.

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.6 Seller Pipeline. In connection with the Excluded Assets, Buyer hereby
grants to Seller and its Affiliates a worldwide, irrevocable, non-exclusive,
transferable, fully-paid, royalty-free license to use the Assets as set forth on
Schedule 10.4 during the period from the Closing until all referral fees
generated from leads submitted by Seller to any broker network partner prior to
the Closing (the “Pipeline Referral Fees”) have been collected. Buyer
acknowledges and agrees that the Pipeline Referral Fees are the sole property of
Seller. In the event that Buyer (directly or indirectly) receives any Pipeline
Referral Fees, Buyer shall hold such Pipeline Referral Fees in trust for the
benefit of Seller and shall immediately remit such Pipeline Referral Fees to
Seller.

10.7 Further Assurances. The Parties shall cooperate reasonably with each other
and with their respective Representatives in connection with any steps required
to be taken as part of their respective obligations under this Agreement, and
shall (a) furnish upon request to each other such further information;
(b) execute and deliver to each other such other documents; and (c) do such
other acts and things, all as the other Party may reasonably request for the
purpose of carrying out the intent of this Agreement and the Contemplated
Transactions. Furthermore, the Parties agree to comply with all Applicable Law
in connection with the Transaction Documents.

ARTICLE 11

INDEMNIFICATION; REMEDIES

11.1 Survival.

(a) The representations and warranties of Buyer and Seller contained in any
Transaction Document shall survive until the date that is two (2) years
following the Closing Date (the “Expiration Date”); provided, however, that
(i) the representations and warranties contained in Sections 3.1 (Organization
and Good Standing), 3.2(a) (Due Authority), 3.3 (Brokers or Finders), 4.1
(Organization and Good Standing), 4.2(a) (Due Authority) and 4.7 (Brokers or
Finders) shall survive the Closing Date indefinitely, and (ii) the
representations and warranties contained in Sections 3.9 (Taxes), (the
representations and warranties in clauses (i) and (ii) are collectively referred
to herein as the “Specified Representations”) shall survive the Closing Date
until the sixtieth (60th) day after the expiration of the respective statutes of
limitation for Third Party Claims applicable to the matters covered thereby. The
covenants and other agreements of the Parties contained in the Transaction
Documents shall survive the Closing Date until they are otherwise terminated by
their terms. The period from the Closing Date until the date upon which any
representation or warranty contained herein terminates if any, is referred to
herein as the “Survival Period” for such representation or warranty. The Parties
specifically and unambiguously intend that the Survival Periods that are set
forth in this Section for the representations and warranties contained herein
shall replace any statute of limitations for such representations or warranties
that would otherwise be applicable.

(b) Indemnified Persons shall not be entitled to make any claim in respect of
any representation or warranty after the expiration of its applicable Survival
Period, except that any claim initiated in good faith by an Indemnified Person
prior to the expiration of the applicable Survival Period shall survive until it
is settled or resolved pursuant to this Agreement.

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.2 Indemnification and Reimbursement by Seller.

(a) Seller will indemnify and hold harmless Buyer, and will reimburse Buyer for
any Losses, arising from, related to or in connection with:

(i) any inaccuracy in or any breach of any representation or warranty of Seller
contained in this Agreement; and

(ii) any breach of any covenant or agreement of Seller contained in this
Agreement.

(b) Notwithstanding Section 11.2(a):

(i) Seller shall only be obligated to indemnify Buyer under Section 11.2(a)(i)
if the aggregate amount of Losses suffered under Section 11.2(a)(i) exceeds 1%
of the Purchase Price (the “Basket Amount”) and in such case, only to the extent
in excess of the Basket Amount;

(ii) the maximum aggregate indemnification obligation of Seller under
Section 11.2(a)(i) shall be 10% of the Purchase Price (the “General Cap”); and

(iii) the maximum aggregate indemnification obligation of Seller under
Section 11.2(a) shall be the Purchase Price.

Notwithstanding anything to the contrary herein, the limitations on indemnity
set forth in Section 11.2(b) shall not be applicable to: (A) any claim described
in Section 11.6(a); or (B)  any claim arising out of a breach of any of the
Specified Representations.

11.3 Indemnification and Reimbursement by Buyer.

(a) Buyer will indemnify and hold harmless Seller, and will reimburse Seller,
for any Losses arising from or in connection with:

(i) any inaccuracy in or any breach of any representation or warranty of Buyer
contained in any Transaction Document;

(ii) any breach of any covenant or agreement of Buyer contained in any
Transaction Document.

(b) Notwithstanding Section 11.3(a):

(i) Buyer shall only be obligated to indemnify Seller under Section 11.3(a)(i)
if the aggregate amount of Losses suffered under Section 11.3(a)(i) exceeds the
Basket Amount, and in such case, only to the extent in excess of the Basket
Amount;

(ii) the maximum aggregate indemnification obligation of Buyer under
Section 11.3(a)(i) shall be the General Cap; and

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) the maximum aggregate indemnification obligation of Buyer under
Section 11.3(a) shall be the Purchase Price.

Notwithstanding anything to the contrary herein, the limitations on indemnity
set forth in Section 11.3(b) shall not be applicable to: (A) any claim described
in Section 11.6(a); or (B) any claim arising out of a breach of any of the
Specified Representations.

11.4 Third Party Claims.

(a) Promptly after receipt by a Person entitled to indemnity under Sections 11.2
or 11.3 (an “Indemnified Person”) of notice of the assertion of a Third Party
Claim against it, such Indemnified Person shall give notice to the Person
obligated to indemnify under such Section (an “Indemnifying Person”) of the
assertion of such Third Party Claim; provided, that the failure to notify the
Indemnifying Person will not relieve the Indemnifying Person of any Liability
that it may have to any Indemnified Person, except to the extent that such Third
Party Claim is prejudiced by the Indemnified Person’s delay or failure to give
such notice.

(b) If an Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 11.4(a) of the assertion of a Third Party Claim, then the Indemnifying
Person shall be entitled to participate in the defense of such Third Party Claim
and, to the extent that it wishes to assume the defense of such Third Party
Claim, with counsel reasonably satisfactory to the Indemnified Person. After
notice from the Indemnifying Person to the Indemnified Person of its election to
assume the defense of such Third Party Claim, the Indemnifying Person shall not,
so long as it diligently conducts such defense, be liable to the Indemnified
Person under this Article 11 for any fees of other counsel or any other expenses
with respect to the defense of such Third Party Claim, in each case,
subsequently incurred by the Indemnified Person in connection with the defense
of such Third Party Claim. If the Indemnifying Person assumes the defense of a
Third Party Claim, then no compromise or settlement of such Third Party Claim
may be effected by the Indemnifying Person without the Indemnified Person’s
consent unless (A) there is no finding or admission of any violation of
Applicable Law or any violation of the rights of any Person and (B) the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Person. If notice is given to an Indemnifying Person of the assertion of any
Third Party Claim and the Indemnifying Person does not, within ten (10) Business
Days after the Indemnified Person’s notice is given, give notice to the
Indemnified Person of the Indemnifying Person’s election to assume the defense
of such Third Party Claim, then the Indemnified Person shall be entitled to
reimbursement from the Indemnifying Person of reasonable attorneys’ fees;
provided, that no compromise or settlement of such Third Party Claim may be
effected by the Indemnified Person without the consent of the Indemnifying
Person, which consent may not be unreasonably withheld, conditioned or delayed.

(c) Notwithstanding the foregoing, the Indemnifying Person will not be entitled
to assume (or retain, as applicable) control of such defense if (i) the claim
for indemnification relates to or arises in connection with any criminal Action,
indictment or allegation against the Indemnified Person, or (ii) the joint
defense of the Indemnifying Person and Indemnified Person would preclude counsel
from asserting a defense that the Indemnified Person has that the Indemnifying
Person does not.

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) With respect to any Third Party Claim subject to indemnification under this
Article 11: (i) both the Indemnified Person and the Indemnifying Person, as the
case may be, shall keep the other Person reasonably informed of the status of
such Third Party Claim and any related Actions at all stages thereof where such
Person is not represented by its own counsel, and (ii) the Parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third Party Claim.

(e) With respect to any Third Party Claim subject to indemnification under this
Article 11, the Parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all confidential
information and the attorney-client and work-product privileges of the other
Party. In connection therewith, each Party agrees that: (i) it will use its
commercially reasonable efforts, in respect of any Third Party Claim in which it
has assumed or participated in the defense, to avoid production of confidential
information (consistent with Applicable Law and rules of procedure); and
(ii) all communications between any Party and counsel responsible for or
participating in the defense of any Third Party Claim shall, to the extent
possible, be made so as to preserve any applicable attorney-client or
work-product privilege.

11.5 Other Claims. A claim for indemnification for any matter not involving a
Third Party Claim may be asserted by notice to the party from whom
indemnification is sought. If the Indemnifying Person agrees with such claim,
then the Indemnifying Person shall promptly pay such claim, otherwise the claim
shall be resolved in accordance with the dispute resolution provisions of
Article 12.

11.6 No Bar; Losses; Effect on Indemnity.

(a) Notwithstanding anything to the contrary contained in this Agreement,
nothing in Article 11 shall operate to bar or limit any claim arising from or
based on actual fraud.

(b) Any indemnification payments made pursuant to this Article 11 shall be
treated as an adjustment to the Purchase Price unless otherwise required by
Applicable Law.

(c) For purposes of determining the amount of any Losses, such amount shall be
reduced by the amount of any insurance benefits and proceeds (collectively,
“Insurance Benefits”) paid or payable to Buyer in respect of the Losses (net of
any deductible amounts), and Buyer agrees to use commercially reasonable efforts
to collect such Insurance Benefits.

(d) In calculating any Losses, there shall be deducted (i) any indemnification,
contribution or other similar payment actually recovered by the Indemnified
Person or any Affiliate thereof from any Third Party with respect thereto.

(e) Except for remedies that cannot be waived as a matter of Applicable Law and
injunctive and provisional relief, if the Closing occurs, then this Article 11
shall be the sole and exclusive remedy for breach of any representation,
warranty, or covenant contained herein, or otherwise in respect of the
transactions contemplated hereby.

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Excluding Losses arising from a Party’s breach of confidentiality
obligations, or relating to either Party’s gross negligence or willful
misconduct, no Party shall have any liability for any consequential, punitive,
special, incidental or indirect damages or Losses, including, without
limitation, business interruption, loss of future revenue, diminution in value,
profits or income, or loss of business reputation or opportunity.

(g) Seller shall not have liability under any provisions of this Agreement for
any Losses to the extent that such Losses relate to actions taken or omitted to
be taken by Buyer or any of its Affiliates with respect to the Assets or Assumed
Liabilities after the Closing Date.

11.7 Mitigation. Each of the Parties agrees to take all reasonable steps to
mitigate their respective Losses upon and after becoming aware of any event or
condition which could reasonably be expected to give rise to any Losses that are
indemnifiable hereunder.

11.8 Subrogation. Upon making any payment to the Indemnified Person for any
indemnification claim pursuant to this Article 11, the Indemnifying Person shall
be subrogated, to the extent of such payment, to any rights which the
Indemnified Person may have against any Third Parties with respect to the
subject matter underlying such indemnification claim and the Indemnified Person
shall assign any such rights to the Indemnifying Person.

11.9 No Offset. The rights of a Party under this Agreement shall not be subject
to offset, counterclaim or deduction.

ARTICLE 12

GENERAL PROVISIONS

12.1 Entire Agreement and Modification. This Agreement supersedes all prior
agreements, whether written or oral, between the Parties with respect to its
subject matter (including any letter of intent, term sheet or the like between
Buyer and Seller) and constitutes (along with the Schedules, Exhibits and other
documents delivered pursuant to this Agreement) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter.

12.2 Notices. All notices, consents and other communications required or
permitted by this Agreement shall be in writing and shall be (a) delivered to
the appropriate address by hand, by nationally recognized overnight service or
by courier service (costs prepaid); or (b) sent by overnight mail (including via
USPS, FedEx or UPS), return receipt requested, in each case to the following
addresses, and marked to the attention of the person (by name or title)
designated below (or to such other address, or person as a Party may designate
by notice to the other Party):

Seller:

LendingTree, LLC

Realestate.com, Inc.

c/o Tree.com, Inc.

11115 Rushmore Drive

Charlotte, North Carolina 28277

Attention: Douglas Lebda

Fax: (949) 255-5155

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with a copy (which shall not constitute notice) to:

Sheppard, Mullin, Richter & Hampton LLP

333 S. Hope Street, 43rd Floor

Los Angeles, CA 90071

Attention: David Sands

Fax: (213) 620-1398

Buyer:

Market Leader, Inc.

11332 NE 122nd Way, Suite 200

Kirkland, WA

Attention: Ian Morris, CEO

Fax: (425) 952-5651

with a copy (which shall not constitute notice) to:

Market Leader, Inc.

11332 NE 122nd Way, Suite 200

Kirkland, WA

Attention: Jackie Davidson, CFO

Fax: (425) 952-5651

and a copy (which shall not constitute notice) to:

Market Leader, Inc.

11332 NE 122nd Way, Suite 200

Kirkland, WA

Attention: Gregg Eskenazi, General Counsel

Fax: (425) 952-5651

All notices, consents, waivers and other communications shall be deemed to have
been duly given (as applicable): if delivered by hand, when delivered by hand;
if delivered by overnight service, when delivered by nationally recognized
overnight service; if delivered by courier, when delivered by courier.

12.3 Modifications; Waiver; Remedies Cumulative. No provision of this Agreement
may be amended, supplemented, waived or otherwise modified except by a written
agreement mutually executed by the Parties (except for assignments as permitted
herein). The rights and remedies of the Parties hereunder are cumulative and not
alternative. Neither any failure nor any

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

delay by any Party in exercising any right, power or privilege under this
Agreement or any of the documents referred to in this Agreement will operate as
a waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by Applicable Law, (a) no waiver that
may be given by a Party will be applicable except in the specific instance for
which it is given, and (b) no notice to or demand on one Party will be deemed to
be a waiver of any obligation of that Party or of the right of the Party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the other Transaction Documents.

12.4 Expenses. Except as otherwise provided in this Agreement, each Party will
bear its respective fees and expenses incurred in connection with the
preparation, negotiation, execution and performance of the Transaction Documents
and the Contemplated Transactions, including all fees and expense of its
Representatives. If this Agreement is terminated, the obligation of each Party
to pay its own fees and expenses will be subject to any rights of such Party
arising from a breach of this Agreement by the other Party.

12.5 Public Announcements. Any public announcement, public filing with the
Securities and Exchange Commission, press release or other third party
notification (collectively, “Public Announcements”) with respect to this
Agreement or the Contemplated Transactions will be filed or issued, if at all,
at such time and in such manner as the Parties may mutually agree, except as and
to the extent that a Party shall be obligated by Applicable Law or applicable
securities exchange rules, in which case the other Party shall be advised and
the Parties shall use their commercially reasonable efforts to cause a mutually
agreeable Public Announcement to be filed or issued at a mutually agreeable
time, consistent with Applicable Law and applicable securities exchange rules.
Buyer agrees that no Public Announcements issued by, on behalf of or at the
direction of Buyer will name or otherwise identify LT, RE.com and/or their
Affiliates without Seller’s written consent, which consent may be withheld in
Seller’s sole discretion; provided that, the restrictions in this sentence will
not apply (i) to disclosures required in filings with the Securities and
Exchange Commission or (ii) use of the domain name “realestate.com” without the
balance of Seller’s name. Seller and Buyer will consult with each other
concerning the means and timing for an announcement to Seller’s employees,
customers, suppliers and others having dealings with Seller of the Contemplated
Transactions.

12.6 Assignments, Successors and No Third Party Rights. Neither this Agreement
nor any right, interest or obligation hereunder may be assigned by any Party
hereto without the prior written consent of the other Party hereto and any
attempt to do so will be void. This Agreement is binding upon, inures to the
benefit of and is enforceable by the Parties hereto and their respective
successors and assigns. Nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Parties any legal or equitable
right, remedy or claim under or with respect to any provision of this Agreement,
except such rights as shall inure to a successor or permitted assignee pursuant
to this paragraph.

12.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.8 Governing Law. This Agreement will be governed by and construed under the
internal laws of the State of Delaware applicable to a contract made and
performed in that state, without regard to choice of law or conflict of law
principles.

12.9 Jurisdiction; Venue. The parties hereto agree that all actions or
proceedings arising in connection with this Agreement shall be initiated and
tried exclusively in the State and Federal courts located in New York, New York.
The aforementioned choice of venue is intended by the parties to be mandatory
and not permissive in nature, thereby precluding the possibility of litigation
between the parties with respect to or arising out of this Agreement in any
jurisdiction other than that specified in this Section 12.9. Each party hereby
waives any right it may have to assert the doctrine of forum non conveniens or
similar doctrine or to object to venue with respect to any proceeding brought in
accordance with this paragraph, and stipulates that the State and Federal courts
located in New York, New York shall have in personam jurisdiction and venue over
each of them for the purposes of litigating any dispute, controversy or
proceeding arising out of or related to this Agreement. Each party hereby
authorizes and accepts service of process sufficient for personal jurisdiction
in any action against it as contemplated by this Section 12.9 in the manner set
forth in Section 12.2 of this Agreement for the giving of notice. Any final
judgment rendered against a party in any action or proceeding shall be
conclusive as to the subject of such final judgment and may be enforced in other
jurisdictions in any manner provided by Applicable Law.

12.10 Attorneys’ Fees. If any Action is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in that Action, in addition to any
other relief to which it may be entitled.

12.11 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

12.12 Execution of Agreement. This Agreement may be executed in counterpart
signature pages executed and delivered via facsimile transmission or via email
with scan or email attachment. Any such counterpart executed and delivered via
facsimile transmission or via email with scan or email attachment will be deemed
an original for all intents and purposes, and all such counterparts shall
together constitute one and the same instrument.

ARTICLE 13

DEFINITIONS AND USAGE

13.1 Definitions. For purposes of this Agreement, the following terms and
variations thereof have the meanings specified or referred to in this
Section 13.1:

“Action” means any action, arbitration, audit, hearing, investigation,
litigation or suit, in each case, commenced, brought, conducted or heard by or
before any Governmental Authority.

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Affiliate” means, with respect to any specified Person, a Person that, directly
or indirectly, through one or more intermediaries, controls or is controlled by,
or is under common control with, such specified Person. For this definition,
“control” (and its derivatives) means the possession, directly or indirectly, or
as trustee or executor, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
interests, as trustee or executor, by Contract or otherwise.

“Applicable Law” means, with respect to any Person, each and any of the
following that is applicable to such Person: federal, state, local, municipal,
foreign, international, multinational or other constitution, law, ordinance,
principle of common law, code, rule, regulation, statute or treaty, in each of
the foregoing cases, as amended.

“Broker Network Partner” means any broker who is party to a LendingTree Real
Estate Broker Program Participation Agreement with Seller.

“Business Day” means any day other than (a) Saturday or Sunday or (b) any other
day on which banks in Los Angeles, California are permitted or required to be
closed.

“Closing Date” means the date on which the Closing actually takes place.

“Code” means the Internal Revenue Code of 1986.

“Confidential Information” means the nonpublic information that the disclosing
party designates as being confidential to the receiving party, or which, under
the circumstances surrounding disclosure ought to be treated as confidential by
the receiving party. Confidential Information does not include information which
(a) is or subsequently becomes generally available to the public other than by a
breach of a confidentiality obligation; (b) is already in the possession of
receiving party prior to disclosing party’s disclosure to receiving party;
(c) is independently developed by receiving party without use or reference to
the disclosing party’s Confidential Information; or (d) becomes available to
receiving party from a source other than the disclosing party other than by a
breach of a confidentiality obligation.

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement.

“Contract” means any agreement, contract, lease, binding obligation, binding
promise or binding undertaking (whether written or oral and whether express or
implied).

“Encumbrance” means any charge, claim, community or other marital property
interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.
Notwithstanding the foregoing, a Permitted Encumbrance shall not constitute an
Encumbrance.

“GAAP” means generally accepted accounting principles for financial reporting in
the United States, applied on a consistent basis.

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Governing Documents” means with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership, the limited partnership agreement and
the certificate of limited partnership; (d) if a limited liability company, the
articles of organization and operating agreement; (e) if another type of Person,
any other charter or similar document adopted or filed in connection with the
creation, formation or organization of the Person; (f) all equityholders’
agreements, voting agreements, voting trust agreements, joint venture
agreements, registration rights agreements or other agreements or documents
relating to the organization, management or operation of any Person or relating
to the rights, duties and obligations of the equityholders of any Person; and
(g) any amendment or supplement to any of the foregoing.

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
multinational organization, court, tribunal, commission, board, bureau, agency
or instrumentality, or any regulatory, administrative or other department,
agency, or any political or other subdivision, department, branch, official of
any of the foregoing.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by (or which customarily
would be evidenced by) bonds, debentures, notes or similar instruments, (c) all
reimbursement obligations of such Person with respect to letters of credit and
similar instruments, (d) all obligations of such Person under conditional sale
or other title retention agreements relating to property or assets purchased by
such Person, (e) all obligations of such Person incurred, issued or assumed as
the deferred purchase price of property other than accounts payable incurred and
paid on terms customary in the business of such Person (it being understood that
the “deferred purchase price” in connection with any purchase of property or
assets shall include only that portion of the purchase price which is deferred
beyond the date on which the purchase is actually consummated), (f) all
obligations secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any lien on property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed, (g) all obligations of such Person under forward sales,
futures, options and other similar hedging arrangements (including interest rate
hedging or protection agreements), (h) all obligations of such Person to
purchase or otherwise pay for merchandise, materials, supplies, services or
other property under an arrangement which provides that payment for such
merchandise, materials, supplies, services or other property shall be made
regardless of whether delivery of such merchandise, materials, supplies,
services or other property is ever made or tendered, (i) all capitalized lease
obligations of such Person, and (j) all guaranties by such Person of any
obligation mentioned in the foregoing clauses (a) through (i).

“Intellectual Property” means any and all of the following: patents, copyrights,
technology, know-how, processes, trade secrets, inventions and designs, and all
improvements to any of the foregoing, proprietary data, formulae, research and
development data, computer software programs, marks, Internet domain names,
Internet addresses and other computer identifiers, websites or web pages, brand
names or corporate names (including, in each case, the goodwill associated
therewith) and any other similar intangible property.

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.

“Knowledge of Seller” or any variant thereof, means the actual current knowledge
of the following persons after due inquiry: Katharine Pierce (Assistant General
Counsel), Douglas Lebda (Chairman & Chief Executive Officer), Greg Hanson (Chief
Operating Officer and General Manager), Amie Totherow (Sr. Manager, Real Estate
Operations) and Chris Hayek (Senior Vice President & Chief Accounting Officer).

“Liability” means with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

“Losses” means any and all losses, Liabilities, claims, damages and expenses
(including costs of investigation and defense and reasonable attorneys’ fees and
expenses).

“Material Adverse Effect” shall mean any event, development or circumstance that
has caused a material adverse condition or material adverse change in or effect
on the business, assets, liabilities, condition (financial or otherwise),
results of operations of the Business; provided, however, that Material Adverse
Effect shall exclude any adverse changes or conditions to the extent that such
changes or conditions relate to or result from (a) public or industry knowledge
of the Contemplated Transactions (including, without limitation, any action or
inaction by the Company’s employees, customers and vendors) or the sale of the
assets of Home Loan Center, Inc., (b) the communication by Buyer of its plans or
intentions with respect to the Business, (c) the consummation of the
Contemplated Transactions or the sale of the assets of Home Loan Center, Inc. or
any actions by any Party taken pursuant to this Agreement, (d) any change in
accounting requirements applicable to the Business, (e) general economic
conditions or other conditions generally affecting the industry in which Seller
operates, (f) national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States, or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (h) financial,
banking, or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), or (i) changes in Applicable
Law after the date hereof.

“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority.

“Permit” means any license, registration or permit issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority
or pursuant to any Applicable Law.

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Encumbrances” means (a) liens for Taxes and other governmental
charges and assessments which are not yet due and payable or which are being
contested in good faith, (b) liens of landlords and liens of carriers,
warehousemen, mechanics and materialmen and other like liens arising in the
ordinary course of business for sums not yet due and payable or which are being
contested in good faith, (c) other liens or imperfections on property which are
not material in amount or do not materially detract from the value of or
materially impair the existing use of the property affected by such lien or
imperfections, (d) liens relating to deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security or to secure the performance of leases, trade
contracts or other similar agreements, (e) purchase money liens on personal
property acquired in the ordinary course of business, (f) liens specifically
identified in the Financial Statements, (g) liens securing executory obligations
under any lease that constitutes a “capital lease” under generally accepted
accounting principles, and (h) any utility company rights, easements and
franchises.

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Authority.

“Representative” means, with respect to a particular Person, any director,
officer, partner, manager, employee, agent, consultant, advisor, accountant,
financial advisor, investment banker, legal counsel or other representative of
that Person.

“Schedules” means that certain document (as may be modified from time to time in
accordance with the terms hereof) identified as the Schedules, dated as of the
date hereof, delivered by Seller to Buyer in connection with this Agreement.
Each Schedule of the Schedules shall be deemed to qualify the corresponding
Section of this Agreement and any other Section of this Agreement to which the
application of such disclosure is reasonably apparent. It is specifically
acknowledged that the Schedules may expressly provide exceptions to a particular
Section of Article 3 notwithstanding that the Section does not state “except as
set forth in Schedule ‘    ’ ” or words of similar effect.

“Software” means computer software and firmware (including source code,
executable code, data, databases, user interfaces and related documentation), to
the extent that such are directly related to the Business.

“Tax” means any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge, custom or duty of any kind
whatsoever and any interest, penalty, addition or additional amount thereon
imposed, assessed or collected by or under the authority of any Governmental
Authority or payable under any tax-sharing agreement or any other Contract, as a
successor or transferee, by operation of law, or otherwise.

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information (including any amended return or amendment, modification
or supplement to any of the foregoing) filed with or submitted to, or permitted
or required to be filed with or submitted to, any Governmental Authority in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Applicable Law relating to any Tax.

“Third Party” means a Person that is not a Party or an Affiliate of a Party.

“Third Party Claim” means any claim against any Indemnified Person by a Third
Party, whether or not involving an Action.

“Transaction Document” means this Agreement and the documents to be executed and
delivered by any Party in connection herewith.

13.2 Index of Defined Terms. Solely for convenience purposes, the following is a
list of certain terms that are defined in this Agreement and the section numbers
where such definitions are contained:

 

TERM:    SECTION:

Accountants

   Section 1.6(a)

Agreement

   Preamble

Assets

   Section 1.1

Assigned Contracts

   Section 1.1(c)

Assignment and Assumption Agreement

   Section 2.2(a)(ii)

Assumed Liabilities

   Section 1.3

Basket Amount

   Section 11.2(b)(i)

Bill of Sale

   Section 2.2(a)(i)

Business

   Recitals

Buyer

   Preamble

Buyer Group

   Section 5.1

Closing

   Section 2.1

Excluded Assets

   Section 1.2

Expiration Date

   Section 11.1(a)

General Cap

   Section 11.2(b)(ii)

Indemnified Person

   Section 11.4(a)

Indemnifying Person

   Section 11.4(a)

Insurance Benefits

   Section 11.6(c)

Intellectual Property Assets

   Section 3.10(a)

LT

   Preamble

Material Consents

   Section 7.3

Party/Parties

   Preamble

Pipeline Referral Fees

   Section 10.6

Public Announcements

   Section 12.5

Purchase Price

   Section 1.5

RE.com

   Preamble

Restricted Contracts

   Section 10.2(a)

Retained Liabilities

   Section 1.4

Seller

   Preamble

Specified Representations

   Section 11.1(a)

Survival Period

   Section 11.1(a)

Tangible Personal Property

   Section 1.1(a)

Tax Purchase Price

   Section 1.6

Transition Period

   Section 10.5

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13.3 Construction.

(a) Each Party acknowledges that it has consulted with, or has been afforded the
opportunity to consult with, counsel of its own choosing in connection with the
drafting, negotiation and execution of this Agreement and that it enters into
this Agreement of its own free will and as its independent act. The language
used in this Agreement has been chosen by the Parties to express their mutual
intent, and no rule of construction shall be applied against or in favor of
either Party, and no Party shall be deemed the drafter of this Agreement, and
the parties all waive any statute, principle or rule of law to the contrary.

(b) In this Agreement, unless a clear contrary intention appears:

(i) the singular number includes the plural number and vice versa and reference
to any gender includes each other gender;

(ii) reference to any Person includes such Person’s successors and assigns but
only if such successors and assigns are not prohibited by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity;

(iii) the headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation;

(iv) all references to “Articles,” “Sections” and “Exhibits” refer to the
corresponding Articles, Sections and Exhibits of this Agreement, unless
otherwise stated;

(v) “hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof;

(vi) reference to any agreement, document or instrument (including any
Transaction Document) means such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof;

(vii) references to documents, instruments or agreements (including this
Agreement) shall be deemed to refer as well to all addenda, exhibits, schedules,
restatement, supplements or amendments thereto;

 

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding the word
“including”;

(ix) where specific language is used to clarify by example a general statement
contained herein, such specific language shall not be deemed to modify, limit or
restrict in any manner;

(x) “or” is used in the inclusive sense of “and/or”;

(xi) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”;

(xii) the measure of a period of one (1) month or year for purposes of this
Agreement shall be the date of the following month or year corresponding to the
starting date, provided, that if no corresponding date exists, then the end date
of such period being measured shall be the next actual date of the following
month or year (for example, one (1) month following February 18 is March 18 and
one (1) month following March 31 is May 1);

(xiii) references to amounts of money expressed in dollars are references to
United States dollars, unless express reference is made to currency of another
country; and

(xiv) all accounting terms used herein shall be interpreted, and all accounting
determinations hereunder shall be made, in accordance with GAAP.

[Remainder of page intentionally left blank]

 

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date first written above.

 

Buyer:

Market Leader, Inc.

By:

 

/s/ Ian Morris

Name:

  Ian Morris

Title:

  CEO Seller:

LendingTree, LLC

By:

 

/s/ Douglas R Lebda

Name:

  Douglas R. Lebda

Title:

  Chairman/CEO

Realestate.com, Inc.

By:

 

/s/ Douglas R Lebda

Name:

  Douglas R. Lebda

Title:

  President

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

FORM OF BILL OF SALE

See attached.

Exhibit A - Omitted pursuant to Regulation S-K Item 601(b)2). The registrant
agrees to

furnish a copy of this exhibit to the Securities and Exchange Commission upon
request.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

See attached.

Exhibit B - Omitted pursuant to Regulation S-K Item 601(b)2). The registrant
agrees to

furnish a copy of this exhibit to the Securities and Exchange Commission upon
request.